Citation Nr: 1714232	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-38 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent from October 29, 2008, and in excess of 10 percent from May 6, 2010, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1967 to June 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board most recently remanded this matter in June 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

In its May 2015 remand, the Board instructed the RO to schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss.  The examiner was specifically instructed to "indicate if the functional effects of hearing loss have remained constant since October 2008 or have changed."  An examination was conducted in August 2015; however, the requested opinion was not provided.  The Board remanded the matter for further examination in June 2016.

The RO scheduled the Veteran for another examination in July 2016.  The examiner took objective measurements for hearing loss, but did not opine on the change in functional loss.  The examiner stated "[t]here is no objective measure of change of effects on function" and then concluded that "I am not opining on change in effects on function and suggest the rating be based on the objective measures of pure-tone thresholds and speech discrimination scores."

Although the examiner is a professional, he cannot change the Veteran's rights.  "[A] remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Either the examiner must provide an opinion, or another examiner must be found to provide an opinion.  This is not to say that the examiner is required to provide any particular opinion-even an opinion that no opinion is possible can be appropriate under some circumstances-but the examiner is not free to outright refuse to provide an opinion with an underlying rationale.  

It is acknowledged that functional effect tests are not always objective, but "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Although objective factors are primarily used to evaluate hearing loss, VA regulations recognize that they may not always be adequate.  See 38 C.F.R. § 3.321(b).  The Veteran has alleged that his hearing loss caused functional defects, and to consider whether the ordinary schedular rating is adequate the Board requested an opinion by a VA examiner.  That is not to say that the schedule is inadequate in this case, but rather that more evidence is appropriate before making that decision.   

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA audiology examination, if possible with an examiner who has not previously examined him, to determine the current severity of his bilateral hearing loss.  The Veteran's claim folder should be made available to the examiner for review of pertinent documents therein.  The examiner should then provide an opinion on the following:

(a)  What is the functional effect of the Veteran's bilateral hearing loss upon his occupational capacity and daily activities?  Examples of potential functional loss include unsuitability for certain occupations, limitations of speech recognition, accommodations required by the Veteran to function at work or at home, social isolation, ineffective communication, difficulties with activities of daily living, and relationship (personal or professional) challenges.  The examiner should consider in particular the Veteran's statements regarding functional limitations and the October 2015 statements from the Veteran's family.

(b)  Have the functional effects of the Veteran's bilateral hearing loss remained constant since October 2008?

(c)  If the answer to (b) is no, describe how the Veteran's functional effects have varied from October 2008 to the present.

A rationale for all requested opinions must be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After completion of the above and any other development deemed necessary, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

